Judge Walker
dissenting.
I agree with the majority opinion that neither the State nor the defendant in a criminal trial is authorized to use the “race card.” However, in this case, defendant objected to the prosecutor’s argument as soon as he referred to the race of the jurors and before the prosecutor could finish his sentence. The trial judge’s admonition to the prosecutor and to the jury was evident in his comment, “We’re not going to have that thing going on.”
I believe the jury clearly understood that the prosecutor was not permitted to use the “race card” in his argument. I conclude there was no prejudicial error committed in the trial of this case.